u                                           u




                                                                     /       *~ilzL-              1


                                       February    28,   1974


The Honorable Jackie W. St. Clair                                   Opinion     No.    H-   248
         Commissioner
Bureau of Labor Statistics                                          Re: Construction     of H. B.
Sam Houston Building        .                                       956, 62nd Leg.,    amending
Austin, Tewa                                                        Art. 5221f, ,V. T. C. S., and
                                                                    H.B.   1193, 63rd Leg.,    both
                                                                    relating to regulation of
                                                                    mobile     home8

Dear   Mr.    St.   Clair:

       Your request for an opinion involves numerous       questions pertaining
to the construction of Article    5221f, V. T. C. S., The Texas Mobile Homer
Standards Act, hereinafter     called “t’he Act. ”

          Your first    question   asks:

                              “Does H. B. 956, passed in 1971,
                        amend in its entirety S. B. 153, otherwiee
                        known as the Uniform Standards Act for
                        mobile homes?”

      It was decided in Attorney General Opinion M-961 (1971) that H. B.
956 completely  revised and extended the scope of S. B. 153.~ The opinion
stated:

                        11. .  In addition to providing standaids       for
                        the installation   of plumbing,   heating,    and
                        electrical   systems   in mobile homes,      the
                        Article as amended alsb provides         for uniform
                        standards in requirements       for the body and
                        frame design and construction        of mobile homes.
                        Instead of requiring that dealers and manu-
                        facturera   of mobile )omesbe     licensed,    the




                                     ...    p.    1141



                                                                                                      /
The Honorable   Jackie W.    St.    Clair,      page 2   (H-248)




                 Article now provides for a system whereby
                 manufacturers     will be issued a certificate
                 of acceptability   upon certification    that
                 mobile homes will be manufactured          in
                 compliance    with the established     standards.
                 Each mobile home manufactured           and sold
                 within the State must also bear a seal issued
                 by the department which indicates that the
                 mobile brne was manufactured         in compliance
                 with uniform standards.       The Article as
                 amended further makes it unlawful to msnu-
                 facture or sell a mobile home within the
                 State except in compliance      with the standards
                 established    pursuant to the Article.

                 11 . . Although House Bill 956, does not
                 contain a repealing clause,      we are compelled
                 to the conclusion   that Article   5221(f) as
                 amended is quite clearly intended to embrace
                 the entire body of law on the subject of the
                 regulation of the manufacture      and sale of
                 mobile homes.     It is a complete    substitute
                 for the prior law on this subject and repeals
                 the prior Act even though House Bill 956
                 contains no repealing clause.       Commercial
                 Code Co. v. American       Manufacturing      Co. ,
                 155 S.W.2d 834 (Tex. Civ. App. 1941, error
                 ref. ); Luse v. The City of Dallas,       131 S.W.
2d 1074 (Tex.   Civ. App. 1939, error ref. ). ‘I

      We reaffirm     that opinion.

      Your   second   question     asks:

                        “Under Section 3 part (f) of the above
                 referred bill; is a board member    entitled to
                 $25. 00 per day plus all expenses incurred




                                           p.   1142
. .   .




          The Honorable    Jackie     W.      St.   Clair.        page 3    (H-248)




                            including travel,    lodging, meals and all
                            incidental   expenses while on authoriaed
                            business    of the board without submitting
                            receipts   for his expenses?”

                Article   5221f,    5 3(f),    provides       as follows:

                                    “A member       of the board is not entitled
                             to salary for duties periormed       as a member
                             of the board,    but he shall be entitled to $25
                             each day he is in attendance at meetings         or
                             hearings   or on authorized business      of the
                             board,   including time spent in traveling to and
                             from the place of the meeting,       hearing or other
                             authorized    business.     Each member of the
                             board shall also be entitled to reimbursement
                             for travel and other necessary       expenses    incurred
                             in performing     official duties. ”

                 We believe that under the plain meaning of this statute the reimbursement
          for travel expenses is in addition to the $25. 00 per diem allowance.

                Concerning the rate and manner of payment,      we believe    that your board
          members    come under the exceptions   provided in s 15a of Article    V of the current
          Appropriations  Act which provides   as follows:

                                     “Judicial officers    authorized by law
                             and executive     heads of State agencies,      including
                             the Executive     Director   of the Legislative
                             Council,    shall be reimbursed      for their actual
                             meals,    lodging and airport parking fees
                     0       (exclusive    of expenses    related to personally
                             owned automobiles       and commercial      transpor-
                             tation which shall be paid as provided under
                             other sections of this Article)       when traveling
                             on official business     either in or out of the
                             State. ”




                                                             p.    1143
                                                                                           .   .




The Honorable      Jackie   W.   St.   Clair,      page 4     (H-248)




       Section 12(b)(l) of Article V of the Appropriation Act requires  that
expenses for public transportation    be evidenced by receipts “excluding
receipts  for bus, taxi or limousine   fares. ”

      There     is no requirement          for receipts     of any other   expenditures.

       Summing up, we believe that your board members      are entitled to a
$25 per diem allowance while on authorized business of the board plus
actual expenses of travel (except that they are entitled to only 12$. per mila
for use of private automobiles)  and that receipts for expenses are required
only for public    transportation      with the exceptions        stated above.~

      Your third question          asks:

                           “Does the Performance    Certification
                    Board have the authority under Section (3)
                    Paragraph   (h) to recommend   to the Com-
                    missioner   of the Bureau of Labor Statistics
                    what positions they will require and how many
                    people will be in each position to carry out the
                    functions and duties assigned to it in this Act?”

      Section     3(h) provides:

                           “All staff assistance   deemed necessary
                    by the board to carry out the functions and
                    duties assigned to it in this Act shall be provided
                    by the department    and shall functioI’1under the
                    supervision   of the administrative   head of the
                    department.”    (emphasis    added)

        The Performance    Certification    Board is an independe I& ody appointed by
the Governor with its functions and duties enumerated         in the Act.   However,  it
was not independently funded by the current Appropriation          Act, (Acts 1973, 63rd
Leg.,    ch. 659, pp. 1786, 1989).     Instead,  the funds necessary   to carry out the
Mobile Home Standards Act were placed in the budget of the Bureau of Labor
Statistics.




                                              p.   1144
    :
                         u                                            w

        The Honorable        Jackie    W.   St.    Clair,    page 5   (H-248)




                The Act contemplates     that the Board will set the standards and
        requirements     for the industry and that the,Department     will enforce them.
        The Board functions within the structure of the Department.           It is there-
        fore our opinion that the legislature     intended by the statute that while the
        Board may recommend         to the Commissioner     of the Bureau of Labor
        Statistics  what personnel    requirements    it deems necessary,    overall finan-
        cial responsibilityfor    the Department    rests with the Commissioner,       and
        there is nothing in the Act that would require him to follow such recommez-
        dations.

               Your   fourth question           asks:

                                     “Since H. B. 956 does not define
                              ‘person’,   our question is: Does sub-
                              paragraph (2) of Section (4) prohibit the
                              sale of a mobile home in the State of Texas
                              by anyone (citizen or consumer,     dealer
                              or manufacturer)    unless that mobile home
                              meets the plumbing,     heating. and electrical
                              code adopted by the Board? ”

               Section   4(a)(2)      states:
I
                                      “It is unlawful for any person to
                              sell or offer for sale within this State any
                              mobile home manufactured         after the effec-
                              tive date of this Act unless such mobile
                              home meets the plumbing,         heating and
                              electrical    installation r.equirements   adopted
                              by the board pursuant to this Act. ”

                The term “person”     is not defined in this Act.   However,   “person” was
        defined in Art. 5221f 5 2(g) prior to its amendment as including all pereocs,
        partnerships    and companies,     corporations  or associations  engaged in maxu-
        facturing or selling mobile homes.         The Code Construction   Act, Art. 5429b-2
I
        § 1. 04 (2), V. T. C. S., states:
                                                                                -




                                                        p.   1145
I                       u                                        u




    The Honorable   Jackie   W.   St.   Clair.   page 6   (H-248)




                             ‘I ‘person’ includes corporation,   orga-
                      nization,   government   or governmental   sub-
                      division or agency,    business trust, estate,
                      trust, partnership,    association, and any other
                      legal entity. ”

            It is our opinion that Article 522lf,  $ 4(a)(2) prohibits the sale by any
    consumer,      dealer or manufacturer   of any mobile home manufactured
    after the effective date of the adoption of standards and requirements        of
    installation   of plumbing,  heating and electrical    systems unless the mobile
    home meets these requirements.

          Your fifth question     is:

                             “In the event a person sells a mobile home
                      that does not meet the code requirements,     what
                      legal action can this division (mobile home
                      division) take against the alleged offender?”

          Provided the mobile home in question            is otherwise   subject to the Act,
    this question is answered by the provisions           of $ 12(c) and (d) which state:

                             “(c) The department may obtain injunctive
                      relief from any court of competent jurisdiction
                      to enjoin the sale or delivery of any mobile
                      home in this state upon an affidavit of the depart-
                      ment specifying the manner in which such mobile
                      home does not conform to the requirements      of this
                      Act or to the rules and regulations  issued by the
                      department pursuant hereto.

                              “(d) Any person who manufacturel    r] s, sells,
                      or offers for sale a mobile home in this state in
                      violation of the provisions   of this Act shall be
                      guilty of a misdemeanor     and upon conviction thereof
                      shall be punishable by a fine not exceeding     Two
                      Hundred Dollars ($200) per day or by confinement
                      not exceeding 30 days, or both. ”




                                            p.   1146
                 V                                          V


The Honorable     Jackie    W.    St.   Clair,    page 7   (H-248)




      The Department         may obtain an in.junction       to enjoin the sale of a
mobile home that does not conform to the requirements      set forth in the
Act or to the rules and regulations   issued by the Department.    A person
who se118 a mobilehome   in violation of the Act may be subject to a fine
not exceeding  $200 and/or  confinement    not exceeding 30 days.

      Your   sixth question       asks:

                           “Under Section (5) Paragraph (a) can
                     a manufacturer in Texas ship mobile homes
                     to other states without a certificate           or State
                     seal affixed to same? ”

The applicable    provisions  of the Act are § $ 5(a) and 7(a) which must be
read together.     Section 5(a) provides:

                            “It is unlawful for any manufacturer
                     to manufacture     mobile homes in this State
                     more than twelve months after the formal
                     adoption and promulgation       of standards and
                     requirements     for the body and frame design
                     and construction     of mobile homes unless
                     such manufacturer       has been issued a certificate
                     of acceptability    for such mobile homes from
                     the department.       This provision   shall not,
                     however,    apply to mobile homes manufactured
                     in this state and designated      for delivery to and
                     sale in a state that has a code that is inconsis-
                     tent with this Act. I’ (emphasis      added)

      Section    7(a)   states:

                             “No manufacturer    who has received
                     a certificate of acceptability  from the depart-
                     ment may sell or offer for sale in this State
                     mobile homes unless such mobile homes bear
                     the seal of approval issued by and purchased
                     from the department.     ” (emphasis added)




                                             p.   1147
                           u                                              w                             ’




The Honorable       Jackie       W.   St.   Clair,     page 8   (H-248)




       Section    Z-106(1)       of the Uniform        Commercial     Code defines    sale as
follows:

                     “A ‘sale’ consists  in the passing               of title from
                     the seller to the buyer for price               (Section 2. 401). ”

These provisions   allow a Texas manufacturer     to ship mobile homes to other
states without a certificate or State seal if the homes are not sold or offered
for sale in Texas.

       Your      seventh       question     states:

                            “Under Section (5) Paragraph (c) can a
                     dealer change or alter the construction   of a
                     mobile home prior to delivering of same such
                     as cutting holes in the sidewalls for a room air’
                     conditioner  or removing water heaters? ”

       Section     5(c) &ate*:

                            “No    mobile home for which a certificate
                     of acceptability   had been issued shall be modified
                     in any way prior to installation without prior
                     written approval of the department. I’

       Under the provisions      of this Section,    a dealer may not make any changes
or modifications     in the body or frame design or construction        or in the plumbing,
heating or electrical     systems   of any, mobile home prior to installation     without
approval of the Department.         Of course,    this provision applies to mobile homes
manufactured     after the effective    date of the Act or the standards adopted by the
Board.

     Your questions              8 and 9 are related         and therefore    will be answered   together
They are as follows:

                            “8.   Under Section (6) can the department
                      post a prohibited sales notice on a mobile home




                                                p.    1148
.   ..                   w                                      V


         The Honorable    Jackie W.    St.   Clair,    page 9   (H-248)




                             at a dealers location when the unit does
                             not comply with the State Code or does not
                             meet the requirements   of this Act?

                                    “9.  If the dealer sells a unit posted
                             with a prohibited sales notice and delivers
                             it while the prohibited sales notice is still
                             in effect, what legal action can the depart-
                             ment take against the dealer under Section
                             (6) of this Act 7 ”

               Section   6 states:

                                     “It is unlawful for any dealer within
                             or without this State to sell or offer for sale
                             to dealers or to the public of this State any
                             mobile home manufactured         more than twelve
                             months after the adoption or promulgation        of
                             the Code unless said mobile home complies
                             with the Code, bears a seal of approval issued
                             bye the department,     and is the manufactured
                             product of a manufacturer       possessing  a current
                             certificate   of acceptability  issued by the
                             department. ”

         Section 6 requires a seal on any mobile home manufactured     more than 12
         months after the adoption of promulgation   of standards and requirements  by
         the Board that is offered for sale within this State.

                Subsection (e) of § 5 of the Act authorizes    the Department     to “make
         and enforce rules and regulations     reasonably    required to effectuate the
         provisions   of this Act. .  ” We believe that if rules and regulations       are
         properly   promulgated   under this provision    contemplating    the posting of a
         prohibited   sales notice on a mobile home at a dealer’s       location when the unit
         does not comply with the state code or meet the requirements           of the Act,
         then such posting or tagging would be authorized.




                                                p.    1149
The Honorable    Jackie    W.   St.   Clair,   page 10   (H-248)




       Sections 12 (c) and (d), quoted above, provide the remedies     available
to the department if a dealer sells a unit posted with a prohibited     sales
notice and delivers   it while the prohibited sales notice is still in effect.

       Your tenth question      asks:

                         “Under Section (7) Paragraph (b) if a
                   dealer acquires  a used mobile home built
                   prior to any code being adopted in Texas,   is
                   that dealer required to make modifications   in
                   order to meet the code in effect at the time he
                   seals it and sells it?”

       Section 3 of Chapter 896, 62nd Legislature,       amendingArticle     5221(f)
provides,    “No mobile home manufactured        or sold prior to the time limitation
included in this Act shall be effected by its provisions.     ” (p. 2771) Section
7(b) of the amended Act states that, “Any dealer who has acquired a used
mobile home without a seal may apply to the department for a seal along with
an affidavit that the unit has been brought up or meets the Code. ” (emphasis
added)    “May” ordinarily     connotes discretion or permission,    and it will not
be treated as a word of command unless there is something in the context or
subject matter of the act to indicate that it was used in that sense.       53 Tex.
Jur. 2d Statutes,      § lb. Section 3 exempts any mobile home manufactured          prior
to the effective    date of this Act and Section 7(b) of the amended Act is merely
permissive.      It allows but does not require the dealer to bring an exempted
mobile home up the standards set by the Board and to thereby qualify the
unit for a seal of approval issued by the Department.

       Your eleventh      question    asks:

                           “Under Section (12) Paragraph (d)
                   again we have the question of the definition
                   of ‘person’ referred to therein and whether
                   thi,s applies to a consumer  or owner of a
                   used mobile home?”




                                          p.   1150
. .   *




          The Honorable    Jackie   W.    St.     Clair.     page 11 (H-248)




                Section   12(d) provides        in part:

                                     “Any person who manufacture[    r] s, sells,
                             or offers for sale a mobile home in this state in
                             violation of the provisions  of this Act shall be
                             guilty of a misdemeanor.    . , ”

                 Article   5221f does not define the term “person, ” but as we pointed
          out in answer to your question number 4, the term “person”         is construed
          to include a consumer      or owner of a mobile home.     Section 12(d) and $ 4(a)(2)
          and (b)(2) make no distinction between the sale of new mobile homes and the
          sale of used mobile homes.        If the mobile home, new or used, falls within
          a provision    of this Act in being manufactured   within the time limitations   set
          out, it must meet the requirements.

                Your   twelfth   question       asks:

                                    “Under Section (12) Paragraph   (a) who has
                             authority to hold a hearing for alleged violations
                             under this Act?”

                Section   12(a) states:

                                     “Any manufacturer       who violates   or fails
                             to comply with this Act shall be notified in
                             writing setting forth facts describing        the alleged
                             violation and instructed      to correct the violation
                             within 60 days.      Should the manufacturer       fail
                             to make the necessary        correction(s)   within the
                             specified time, the department         may, after notice
                             and hearing,     suspend or revoke any certificate
                             of acceptability    if it finds that:

                                    “(1) the manufacturer has failed to pay
                             the fees authorized by this Act: or that

                                    “(2) the manufacturer,   either knowingly
                             or without the exercise   of due care to prevent




                                                        p.   1151
                     w                                        v          .
                                                                             *
                                                                                 .
                                                                                     .




The Honorable   Jackie   W      St.   Clair,   page 12   (H-248)




                  the same, has violated any provision of
                  this Act or any regulation or order lawfully
                  made pursuant to and within the authority
                  of this Act.

                         ‘l(b) The hearing shall be held upon
                  15 days’ notice in writing setting forth the
                  time and place thereof and a concise state-
                  ment of the facts alleged to sustain the
                  suspension    or revocation  and its effective
                  date shall be set forth in a written order
                  accompanied     by findings of fact and a copy
                  thereof shall be forthwith delivered to the
                  manufacturer.      Such order,   findings,  and
                  the evidence considered   by the department
                  shall be filed with the public records of the
                  department.   ” (emphasis  added)

      In accordance  with $12(a) and (b), it is clear that the department must
hold the hearing for alleged violations under the Act.    As seen earlier the
Board sets the standards and requirements      while the Department   enforces
them.                                                                     I

      Your thirteenth    question      asks:

                          “Can the Performance   Certification
                   Board revoke or amend a rule promulgated
                   by the Bureau of Labor Statistics   under
                   authority given the Bureau or Department    in
                   Section (5) Paragraph (e)?”

      Section   5 (e) states:

                          “The department   shall make and
                   enforce rules and regulations   reasonably
                   required to effectuate the provisions   of
                   this Act and may amend or revoke any
                   rule it makes. ”




                                         p.    1152
. .
      :   .
                                                                     v

              The Honorable   Jackie   W.   St.   Clair,   page 13   (H-248)




                    Section 4 gives the Board the same rule making authority in setting
              standards and requirements    necessary  to protect the public. As long as
              the Department’s   rules do not encroach upon the area reserved   to the Board
              under $4, only the Department may amend or revoke its rules.

                     The next three questions that you ask concern House Bill 1193 which
              amends Article     5221f by adding 5 5 14 through 17. (H. B. 1193, Acts 1973,
              63rd Legislature,     Ch. bob, p. 1673).    The Act establishes standards for
              the anchoring,    tying down, or securing of mobile homes.      The first two
              questions are related and thYefore will be answered together.        They are as
              follows:

                                      14.  “Do owners of existing mobile
                               homes located in a mobile home park have
                               to anchor their homes in accordance    with
                               the standards adopted on the effective  date
                               of this Act?”

                                      15.  “If, after the effective date,
                               an owner who has not met the requirements
                               of the tie-down standards,     later moves his
                               mobile home, would he be required to meet
                               the standards then in effect? ”

                     The first part of 5 14 requires the Performance   Certification Board
              to establish minimum     standards for the blocking, anchoring and securing
              of mobile homes.     Section 14 further states:

                               “From and after one hundred eighty (180)
                               days following the effective date of the
                               minimum     standards established      and promul-
                                gated by the Board, or any subsequent
                                changes or modifications     :hereof,   no person
                                shall occupy or inhabit any mobile home
                               purchased    after the effective date of such
                                standards and which is situated or located
                               within three hundred (300) feet of any other




                                                      p.   1153
                    w                                                w                         .




The Honorable Jackie       W.    St.    Clair,   page 14     (H-248)




                  mobile home, residence,    building or
                  structure which is occupied or inhabited
                  unless such mobile home is blocked,
                  anchored or secured in accordance    with
                  such minimum standards. ” (emphasis
                  added)

The provisions  of this act are expressly   made applicable only to mobile
homes purchased    after the effective date of any rules and standards adopted
by the Board; and therefore,    the act would not be applicable to a mobile
home existing at the time the Act goes into effect.    The fact that an owner
or occupant of a mobile home not covered by this Act moves or relocates
his home after the effective  date of the rules,  does not effect the answer.
The act only applies to mobile homes purchased after the effective date of
the rules and standards.

      Your   last question       states:

                         “Under Section (lb) of H. B. 1193,
                  which states the fee will be paid to the
                  Board or the local governmental      sub-
                  division making the inspection,    will this
                  fee be paid to the department in a special
                  fund to pay for the enforcement    of this
                  Act?    This question is asked because the
                  Board employs no personnel      of its own
                  and use[s]   the department’s  personnel
                  to make the inspections?   I’

       Section lb of the Act authorizes the Board to set a fee, not to exceed
$10, for the inspection of mobile home tie down and anchoring devices.       It
further provides that the fee shall be paid by the owner of the mobile home
to the Board or to the local governmental   subdivision making the actual
inspections.   There is no express provision   in 5 lb designating what fund
these fees are to be deposited to or who is to control them.

      As noted earlier,         H. B.    1193 amended      Article     5221f by adding 5 $14




                                            p. 1154
The Honorable    Jackie   W.     St.    Clair.         page 15      (H-248)




through 17. These sections are. therefore,  a part of the Mobile                         Homes
Standards Act and must be read together with the Act.

      Section   11 provides    in part:

                          “(a) The board with the advice of
                   the department   shall establish a schedule
                   of fees to pay the cost incurred by the
                   department for the work relating to the
                   administration             and enforcement         of this Act.

                          ‘l(b).       . ..

                          “(c)         . . .

                           l’(d) All fees shall be paid to the state
                   treasury and placed in a special account
                   for the use of the department      in the admin-
                   istration and enforcement      of this Act. ”

       Section 11(d) provides that the funds deposited into the Special Fund
are to cover the cost of the administration     and enforcement      of the Act.   The
cost of tie-down    equipment inspections   would certainly bea proper part d
this cost.   Section 11(d) further provides  that the Special Fund is for the sse
of the Department.       This coupled with the fact that the funds appropriate&
to this Act are given to the Department     and not the Board indicates that Pe
Department    has the use and control of these funds.      It should be noted tbrt
the Department     may not expend unappropriated     money raised by fees set
by the Board.     It is limited to the amount appropriated     by the Legislaturr.
H-154 (1973).
                                     SUMMARY

                   1.   Article        5221f,        V. T. C. S.,   The Texas   Mobile
            Homes Standards Act, (H. B. 956 and H. B. 1193) amends
            in its entirety S. B. 153, Acts 1969. 61st Leg., ch. 656,
            p. 1954.




                                                p.    1155
                     V                                        V                 .   .




The Honorable   Jackie   W.   St.   Clair,    page 16   (H-248)




                  2. Under 5 3(f). a board member     is entitled
          to $25. 00 per day plus a reimbursement      for travel
          and other necessary     expenses incurred in performing.
          official duties.   In accordance  with the Appropriationa
          Act, H.B.    139, 1973. 63rd Leg.,   V-39,   receipts for
          public transportation    must be submitted.

                 3. The Performance      Certification  Board has
          the authority under $ 3(h) to recommend      to the
          Commissioner     of the Bureau of Labor Statistics
          what personnel   requirements    it deems necessary,
          but the Commissioner     is not required to follow such
          recommendations.

                  4. Section 4(2) prohibits the sale of a mobile
          home by a consumer,      dealer,  or manufacturer unless
          that mobile home meets the plumbing,      heating and
          electrical  code adopted by the Board.

                 5. In the event a person sells a mobile home
          that does not meet the code req.. . .. *. . .
                                 v                                              Y


                 The Honorable       Jackie   W.   St.   Clair,     page 17     (H-248)




                                 0. There is no prchibitti  in the Act that would
                           prevent the Department  from, placing signs or’notices                      on
                           a mobiIe       home prohibiting          its sale.

                                  9. Section 7(b) is merely permissive  in that it
                           allows a dealer to bring an exempted mobile home up
                           to the standards set by the Board and to thereby obtain
                           a seal of approval.

                                  10. If a mobile home, new or used, is sold or
                           offered for sale in violation of the provisions   of the
                           act, the seller is guilty of a misdemeanor     under § 12(d).

                                11. In accordance                 with § 12 (a) and (b), the Depart-
                           ment holds the hearings                for alleged violations   of the Act.


                                  12. Only the Department  may amend                      or revoke
                           a rule promulgated  by it under 5 5(c).

                                 13. Section 14 is only applicable to mobile homes
                           purchased after the effective date of the rules and stan-
                           dards set out in accordance  with the section.

                                 14. The fees collected by the Board or the local
                           governmental   subdivision are deposited into a fund and
                           are appropriated  for the cost of the administration of
                           the Act by the Department.

                                                                                    Yours   very   truly,




                                                                                    Attorney   General      of Texas




                                                            p.     1157
                                                                        .,         ,
                                                                  . .        .-.



The Honorable   Jackie   W.   St.   Clair,    page 18   (H-248)




Opinion   Committee




                                       p.    1158